Citation Nr: 1648447	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  10-31 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depressive disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1976 to October 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul Minnesota (RO).

In April 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  After complying with the Board's remand directives, the AOJ issued a supplemental statement of the case (SSOC) in May 2016.

The case has now returned to the Board for further appellate review.


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD, and there is no evidence of an in-service incurrence or aggravation of an acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.125, 4.127 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. 
§ 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  In this case, the RO mailed the Veteran a letter in September 2009, informing him of the type and nature of evidence needed to substantiate his claim.  The AOJ also attempted to notify the Veteran of all subsequent reajudications, however the Veteran's last known mailing address was no longer valid.  VA attempted to secure an updated mailing address from the Veteran in November 2015, and subsequently in October 2016, from the Veteran's representative.  No updated address was provided.  Accordingly, based upon these attempts to notify the Veteran, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R.
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by attempting to obtain all identified and available evidence needed to substantiate the claim on appeal.  Pursuant to the Board's April 2015 remand instructions, VA obtained outstanding records pertinent to the Veteran's claim.  Accordingly, VA has fulfilled its duty to obtain updated medical records outlined in the Board's April 2015 remand instructions.  Lay statements of the Veteran have also been associated with the record and have been reviewed.

In addition, VA attempted to provide the Veteran with a medical examination relating to his claim.  In May 2015, a letter was sent to the Veteran in order to inform him of VA's attempts to schedule his examination.  This letter was sent to an address with a post office box.  After receiving no response, the Veteran was telephoned in November 2015 in order to verify his correct mailing address.  The Veteran did not respond.  The Veteran was also contacted at another mailing address the VA had on file, however he did not respond.  Correspondence sent to the Veteran from VA, including the SSOC, have all been returned without any forwarding address provided.  The Veteran's representative was contacted in October 2016 in order to inform them of the Veteran's invalid address, and to request them to reach out to the Veteran to obtain an updated address.  No updated address was provided.  As such, VA has exhausted all attempts to contact the Veteran.  The Board finds that based upon VA's attempts to contact the Veteran and schedule him for a VA examination, there has been substantial compliance with the April 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the Veteran's claim.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a) ).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f),  that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304, 4.125.
If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)  (pertaining to combat Veterans).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  38 C.F.R. § 3.304(f)(5).

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

38 C.F.R. § 3.304(f)(5) further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5). 

A personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 
38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he has PTSD and other acquired psychiatric disorders, including depression and anxiety, because  of a sexual assault that occurred during service.  In his August 2009 statement in support of his claim, he described being raped by a staff sergeant named W. C. during his service in Germany.  He did not specify a date, only noting that it occurred in the 1970's.  He stated that he reported his assault to his commanding officer and MP's, but was informed that no one would believe that this incident occurred.  He did not believe that any report was ever filed.  As a result, the Veteran had difficulty in the military and tried to leave service.  Eventually, he was given an honorable discharge and left service.  The Veteran contends that the incident left him with fits of rage which caused him to kill a homosexual man who had approached him.  He was convicted of involuntary manslaughter and incarcerated from 1979 to 1984.

Service records show no reports of any assault in service.  The Veteran separated from service under Chapter 9, for drug and alcohol abuse, in October 1978, receiving an honorable discharge.  In an August 1978 report by the Veteran's commanding officer, he noted that the Veteran had a history of drinking and drug abuse.  The Veteran had entered into a rehabilitation program, but continued to use drugs and alcohol.  In May and July 1978, the Veteran expressed that he wanted a discharge from service, explaining that the day to day pressures of service were too great for him to stop using drugs and alcohol.  Subsequently, the Veteran continued to drink and exhibit strange behavior.  As a result, he was declared a rehabilitative failure.  In a summary of rehabilitative efforts submitted by the Veteran's commanding officer, he indicated that the Veteran had never revealed any underlying familial, social, or psychological reasons for his drug abuse, nor did he state the reasons for wanting an early discharge.  A mental status evaluation taken in September 1978 at the time of separation shows the Veteran having no significant mental illness and being mentally responsible.  The Veteran's behavior was normal, and he had a level mood with normal thought content.

Private medical records from December 2008 show that the Veteran had some degree of depression and anger, with a diagnosis of unspecified anxiety.  In a September 2009 application for Social Security Administration (SSA) benefits, the Veteran stated that prior to killing the individual, he had been raped twice before.  He had talked to counselors in the prison, but that did not help him.  The Veteran also indicated that as a result of the assaults, he tried to commit suicide in 1995.
During an October 2009 assessment, the psychologist found that the Veteran exhibited signs of alcohol and prescription drug abuse.  The psychologist determined that due to statements made by the Veteran, including statements where the Veteran blamed others for his problems and tried to rationalize his behaviors, it seemed that the Veteran may be malingering and that this may be evidence of a borderline personality disorder.  There was no evidence of hallucinations, delusions, obsessive thoughts, or paranoid ideas, and the Veteran could not describe symptoms of his depression.

In an October 2009 VA examination, the Veteran was diagnosed with depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.  The examiner also noted that the Veteran showed antisocial personality disorder traits.  The examiner noted that symptoms of anxiety and depression were present, and that the Veteran scored similarly on certain diagnostic tests in comparison to those who abused alcohol and other substances.  During the examination, the Veteran reported that he did not have problems with alcohol abuse in the military, and he had only once used an illegal drug during service.  When questioned about his traumatic memories from service, the Veteran reported that he had gotten drunk to the point of passing out, and that during that time, he was raped.  The examiner did not continue with the PTSD examination because the Veteran could not have met certain criteria since he was unconscious during the assault.

The examiner noted that the Veteran's validity scale scores on the diagnostic tests administered indicated that he was not attempting to exaggerate or underreport symptoms, and thus, the results of the test were a valid approximation of the Veteran's psychological functioning.  Based upon the examination, the examiner concluded that the Veteran could not possibly meet the criteria for PTSD, and opined that it was more likely than not that the Veteran's psychiatric conditions were not caused by his military service.   The examiner explained that the Veteran's accounts of his military discharge, drug use, and other assorted history, varied significantly from the record to the point that the entire history is suspect.  The examiner also noted that it was possible that any preexisting psychological conditions were worsened during military service.

In a November 2009 psychiatric review conducted by the SSA, the examiner concluded that the medical evidence of record did not establish a manic-depressive illness.  The examiner also noted that anxiety was not present, despite there being some prior medical records that mentioned unspecified anxiety, since the last several clinic visits specifically noted that anxiety was not present.  There was also no evidence of depression.  The Veteran's mental status exam was within normal limits, except for the evasiveness of the Veteran's replies which made the examiner think that he may be malingering.  The examiner concluded that there was no medically determinable impairment.

A separate November 2009 record from the VA Medical Center (VAMC) in St. Cloud, Minnesota, where the Veteran was examined for 30 minutes, revealed that the Veteran was diagnosed with and prescribed medication for depressive disorder.

In November 2009, the Veteran submitted a statement indicating that he was not well enough to work.  He reported that his PTSD had not been dealt with properly until now, and that he felt some relief that it was finally being addressed.  The Veteran reported that he did not have suicidal thoughts, but that he didn't like to be around people and that he didn't trust most people.  The Veteran's girlfriend also submitted a statement indicating that the Veteran had PTSD since childhood, and that it was difficult to live with the Veteran and his depression.

A December 2009 medical record showed the Veteran having bipolar disorder, not otherwise specified, and possible PTSD.  The psychiatrist also noted that the Veteran had dependence on certain substances.

During a February 2010 diagnostic assessment, the Veteran reported that because the assault he experienced in service was disregarded by the Army, it caused him to have significant anger and alcohol abuse.  The Veteran was diagnosed with chronic PTSD and bipolar disorder, not otherwise specified.

March 2010 medical records revealed that the Veteran had mania, but did not appear significantly depressed.   The examiner did note that although the Veteran did not appear significantly depressed, he still reported and endorsed symptoms of PTSD and depression, however there were significant inconsistencies in his reported history.  Furthermore, the examiner noted that the Veteran was reporting and endorsing more severe symptoms and limitations than were observed, and that the Veteran was only partially credible for symptom intensity.  There was also no clear diagnosis of PTSD.

During a June 2010 visit which lasted for approximately 20 minutes, the Veteran again reported that he was sexually abused in the military, and had reminiscent memories about the trauma of sexual abuse.  The psychiatrist noted that the Veteran exhibited bipolar disorder and PTSD.

In September 2010, the Veteran submitted a lay statement indicating that after he had spent time and received treatment at a juvenile facility in Minnesota, he felt much better until he was assaulted in service.  The Veteran reported that no one in service believed that he was assaulted, and instead, believed that he either fabricated or exaggerated what had happened because of his addiction and substance abuse issues.  More recent 2014 records from the St. Cloud VAMC continued to show the Veteran as having diagnoses of PTSD and bipolar disorder.

After reviewing the record, the Board finds that the evidence of records weighs against a finding of service connection for PTSD.  The Veteran is not entitled to service connection for PTSD because he does not have a current diagnosis of PTSD.  A diagnosis for PTSD must comply with 38 C.F.R. § 4.125(a), which provides that the diagnosis must be in accordance with Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), or must be supported by findings in the examination report.  38 C.F.R. §§ 3.304, 4.125.  VA attempted to provide the Veteran with an examination that would conform to these requirements, however the Veteran failed to respond.  As such, the appeal must be decided based upon the evidence of record.  38 C.F.R. § 3.655(b).  The October 2009 VA examination specifically found that the Veteran did not meet certain criteria for a diagnosis of PTSD because he had reported being unconscious during the assault.  

Other evidence in the record supports a finding that the Veteran does not have PTSD.  Service records from the time of the Veteran's separation, specifically the September 1978 mental status examination, showed that he had no significant mental illness and was mentally responsible.  Similarly, examinations from October 2009 and November 2009 also concluded that the Veteran did not have PTSD, and showed evidence of malingering.    

The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the October 2009 VA examination to have significant probative value because it is based on a clinical examination and a thorough review of the Veteran's social and medical history.  The VA examiner explicitly found no objective evidence of PTSD.  Furthermore, the other independent examinations from October 2009 and November 2009, which similarly concluded that the Veteran's symptoms did not rise to the level of PTSD and that the Veteran maybe malingering, were also based on a thorough review of the Veteran's history, thus bolstering the conclusion that a current diagnosis of PTSD has not been established in this case.

While a February 2010 diagnostic assessment, as well as St. Cloud VAMC records show a diagnosis for PTSD, these records are less probative than the examinations mentioned above.  Specifically, the June 2010 record which shows the Veteran exhibiting PTSD also noted that the examination only lasted 20 minutes.  Similarly, in another November 2009 record where the Veteran was diagnosed with depressive disorder, the Veteran was only examined for 30 minutes.  These records also do not contain a full discussion of the Veteran's social and medical history, nor is any specific rationale provided for the diagnosis.  Thus, they are significantly less probative than the other examinations of record.  The February 2010 diagnostic assessment also has less probative value as it is entirely based upon the Veteran's statements, and does not reference any of the Veteran's other military or treatment records.  Furthermore, the February 2010 assessment was completed by a licensed professional counselor, who has less expertise in diagnosing psychiatric disorders when compared to a licensed clinical psychologist, who conducted the October 2009 VA examination.  

The Board has also considered the Veteran's lay statements indicating that he continues to suffer from the effects of the assault that took place while he was in service.  However, while the Veteran is competent to describe symptoms which he has knowledge of, a diagnosis of PTSD is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Thus, the October 2009 VA examination is most probative in its finding that the Veteran does not have a current diagnosis of PTSD.  Service connection is therefore not warranted.

The evidence of record does show that at different points in time, the Veteran has been diagnosed with depressive disorder, anxiety disorder, and bipolar disorder.  Therefore, the Board finds that a current psychiatric disability has been demonstrated.  However, a review of the relevant evidence, including service treatment records, does not show any indication that these disorders occurred in or manifested in service.  As was previously noted, the Veteran's service records show no indication of any psychiatric disorders in service.

While the Veteran has stated numerous times in his lay statements that his psychiatric disorders resulted from the sexual assault that occurred in service, the evidence of record contradicts this.  In the summary of rehabilitative efforts submitted by the Veteran's commanding officer during service, it was clearly noted that the Veteran never revealed any underlying familial, social, or psychological reasons for his drug abuse and early discharge.  This contradicts the Veteran's statements that he had attempted to report the assault, but was ignored.  Notably, in the October 2009 VA examination, the examiner found that the Veteran's accounts of his history varied so significantly from the record that the entire history was suspect, and opined that it was more likely than not that the Veteran's psychiatric conditions were not caused by military service.  As previously discussed, the VA examination is more probative as to the likelihood that the Veteran's psychiatric disorders occurred in service because it is based upon a thorough review of the record, and takes into consideration relevant aspects of the Veteran's psychological evaluation.  Thus, because the evidence does not show that the Veteran's psychiatric disorders occurred in service, service connection is not warranted for any acquired psychiatric disorders.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board finds such assertions are not credible.  The Veteran's mental status examination at the time of separation is negative for any treatment, complaint, or diagnosis pertinent to the Veteran's psychiatric disorders, weighing against a finding of continuity.  As the Veteran was not diagnosed with any psychiatric disorder until many years after service and there was a significant period of time between his alleged in-service injury and his post-service complaints where the medical record was silent for complaints of any psychiatric disorder, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including psychoses, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015). 

In this instance however, service connection for psychoses on a presumptive basis is not warranted as the record does not show any evidence of a psychiatric disorder manifesting within one year of the Veteran's separation from active duty.  In this regard, the earliest possible evidence of a psychiatric disorder is from 2008, which is several years after the Veteran separated from service.  Accordingly, service connection for an acquired psychiatric disorder based on a presumptive basis is not warranted.

The October 2009 VA examination did note that it was possible that preexisting psychological conditions worsened during military service.  The Veteran did report that he was sexually and physically abused as a child, however there is no record that the Veteran had any preexisting psychological conditions.  Furthermore, in his September 2010 lay statement the Veteran clearly indicated that he had felt better when he entered service until the alleged in-service assault.  There was no finding of any psychiatric conditions at the time of his entry onto active duty.  Thus, there is no indication from the Veteran that he had any preexisting psychological conditions.

In sum, the most probative evidence of record is from the October 2009 VA examination which found that the Veteran does not have PTSD.  This examination was based on a thorough and reasoned analysis of the facts, including the Veteran's social and medical history.  Consequently, the Board finds that the most probative evidence establishes that the Veteran does not have a current diagnosis of PTSD.  Furthermore, the evidence does not show that the Veteran's acquired psychiatric disorders occurred in service.  Service connection is therefore unwarranted.

After weighing all of the evidence, the Board finds the preponderance of the evidence is against the claim and there is no doubt.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depressive disorder, and bipolar disorder, is denied.






____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


